 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Justin Joyce,                                    No. CV-18-01311-PHX-RCC
10                   Petitioner,                      ORDER
11   v.
12   Berry Larson, et al.,
13                   Respondents.
14
15          On August 1, 2019, Magistrate Judge D. Thomas Ferraro issued a Report and
16   Recommendation (“R&R”) in which he recommended the Court dismiss Plaintiff Justin
17   Joyce’s Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus by a Person in
18   State Custody (Non-Death Penalty) (Doc. 1). (Doc. 17.) The Magistrate Judge notified
19   the parties they had fourteen (14) days from the date of the R&R to file any objections.
20   This Court then granted Plaintiff’s request to extend the deadline for objections, setting a
21   new deadline for September 9, 2019. (Doc. 20.) A week has passed since the extended
22   deadline, and no objections have been filed.
23
            If neither party objects to a magistrate judge’s R&R, the District Court is not
24
     required to review the magistrate judge’s decision under any specified standard of
25
     review. Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the statute guiding review
26
     “does not preclude further review by the district judge, sua sponte or at the request of a
27
     party, under a de novo or any other standard.” Thomas, 474 U.S. at 154.
28
 1         Judge Ferraro determined that Petitioner’s claims were not filed within the one-
 2   year time limit as required under the Antiterrorism and Effective Death Penalty Act of
 3   1996. (Doc. 17.) The Magistrate Judge reasoned that Petitioner failed to file for Post-
 4   Conviction Relief within the 90 days from the date he was sentenced; at this point his
 5   conviction became final. Petitioner had one year from the date his conviction became
 6   final to file his habeas petition (i.e. on or before August 23, 2002). Judge Ferraro noted
 7   that Petitioner’s habeas was filed on April 30, 2018, over fifteen years late. The
 8   Magistrate Judge also found that Petitioner had failed to show that his untimeliness
 9   should be excused. The Court finds Judge Ferraro’s conclusions well-reasoned.
10
           Accordingly, IT IS ORDERED:
11
12      1. Magistrate Judge D. Thomas Ferarro’s Report and Recommendation is
13         ADOPTED. (Doc. 17.)
14      2. Petitioner Justin Joyce’s Petition Under 28 U.S.C. § 2254 for a Writ of Habeas

15         Corpus by a Person in State Custody (Non-Death Penalty) is DENIED. (Doc. 1).

16      3. Should Petitioner choose to file an appeal, the Court declines to issue a certificate

17         of appealability because reasonable jurists would not find the Court’s ruling

18         debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

19      4. The Clerk of Court shall enter judgment accordingly and close the case file in this
           matter.
20
21         Dated this 16th day of September, 2019.
22
23
24
25
26
27
28


                                                -2-
